Citation Nr: 0209181	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  00-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for neutropenia and/or 
skin rash, claimed due to exposure to ionizing radiation, 
and, if so, whether the claim can be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1945 to May 1946.

In an April 1991 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, denied claims of entitlement to service connection 
for skin rash and for a disability manifested by cold feet, 
both claimed due to exposure to ionizing radiation.  In that 
decision, the RO also determined that new and material 
evidence had not been presented to reopen a previously denied 
claim of service connection for a white blood cell 
deficiency, claimed due to exposure to ionizing radiation.  
The veteran was notified of that decision in May 1991 but he 
did not appeal.  Thus, that decision became final.

This appeal arises from March and April 1999 RO rating 
decisions that determined no new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for reduced white blood cell count, which was 
recharacterized as neutropenia, claimed due to exposure to 
ionizing radiation.  This appeal also arises from an August 
1999 RO rating decision that determined that no new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for skin rash, claimed due 
to exposure to ionizing radiation.  Timely appeals were 
submitted and the Board of Veterans' Appeals (Board) has 
jurisdiction. 

The veteran testified before an RO hearing officer in 
November 2000 and before the undersigned member of the Board 
in May 2002.


FINDINGS OF FACT

1.  By rating decision dated in April 1991, the RO denied 
service connection for a skin rash and determined that new 
and material evidence had not been presented to reopen a 
previously denied claim of service connection for a white 
blood cell deficiency, both claimed due to exposure to 
ionizing radiation.

2.  The RO properly notified the veteran of the April 1991 
determination and he did not appeal; the April 1991 decision 
became final.

3.  The evidence submitted subsequent to the April 1991 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran was not exposed to ionizing radiation during 
active service.  

5.  Neither skin rash nor neutropenia began during or is the 
result of active service.


CONCLUSIONS OF LAW

1.  An April 1991 rating decision, that denied service 
connection for skin rash, claimed due to radiation exposure, 
and determined that no and material evidence had not been 
received to warrant reopening a claim of entitlement to 
service connection for low white blood cell count claimed due 
to exposure to ionizing radiation, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2001).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claims of 
entitlement to service connection for skin rash and for 
neutropenia, both claimed due to exposure to ionizing 
radiation, and the claims are reopened.  38 U.S.C.A. §§ 5108, 
7104(b), (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Neither skin rash nor neutropenia, claimed due to 
exposure to ionizing radiation, was incurred during active 
service or is otherwise the result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

As noted in the introduction, service connection claims for 
neutropenia and skin rash disorders were denied in previous 
rating decisions.  Those decisions became final absent 
further timely appeal.  Pursuant to 38 U.S.C. § 7104(b), when 
a claim has been disallowed by the Board, "the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered" unless new and 
material evidence has been presented.  38 U.S.C.A. §§ 5108, 
7104(b), 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156, 3.160, 20.1100 (2001); see also VAOPGCPREC 38-97.

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The evidence of record at the time of the April 1991 RO 
rating decision consists of service medical records (SMRs), a 
DD Form 214, VA examination reports and clinical treatment 
reports that chiefly address rhinitis, the veteran's 
allergies, and otitis media, a medical treatise discussing 
the etiology of rhinitis, as well as other submissions by the 
veteran, and not relevant to the present appeal.  The SMRs 
are negative for the claimed disorders.

The veteran submitted his first claim based on radiation 
exposure in June 1980.  He claimed that radiation exposure 
occurred on or about August 25, 1945 on Parry Island, two 
miles from Eniwetok Atoll, Marshall Islands.  He reported 
that on or about October 3, 1945, he was moved to Kwajalien 
Atoll and remained there until January 1946.  Between October 
3, 1945 and January 1946, he claimed that he was exposed to 
radiation during a small detonation of atomic material due to 
the fact that a public information officer informed the GIs 
that fall-out had been detected on Kwajalien.  Several days 
later, he noticed dead fish and frogs and the natives were 
prohibited from eating any fish or coconuts from the island.  

In July 1980, the veteran reported that the first atomic test 
took place on Eniwetok in July 1945.  He provided the names 
of service comrades who were also there.  In May 1986, the 
veteran stated that he was also at Bikini during the time 
frame and that he and others swam in water contaminated by 
ships brought from Nagasaki and Hiroshima to Kwajalien to be 
sunk.  He alleged that the military had classified this 
information so that it would not be available.  

In March 1991, the veteran submitted a VA test result that 
notes that his white blood cell count was 3.4 whereas the 
normal range was from 4.8 to 10.8.

In April 1991, the RO denied the claims and notified the 
veteran of that decision in a May 1991 letter.  The notice 
letter explained that there was no evidence that he was 
actually exposed to radiation, and furthermore there was no 
evidence that he had any disorder that could be associated 
with exposure to radiation.  He was provided appeal 
instructions but he did not appeal.  

The Board must next review the evidence submitted since April 
1991 to determine whether any of it is new and material 
evidence, that is, whether it results in a more complete 
record for evaluating the service connection claims.

The evidence submitted since the April 1991 RO decision 
includes official logs confirming the dates and places that 
the veteran performed military duty while in the Pacific 
during 1945 and 1946.  To the extent that VA had previously 
denied the claims based on no evidence of having been present 
at a nuclear test facility, official documentation of the 
veteran's whereabouts, even if negative, would be relevant 
and therefore could be viewed as being new and material 
evidence to reopen the claim. Thus, regardless of any other 
recently submitted evidence, this new medical evidence bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant and, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Secretary 
must therefore reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio, supra.

II.  Service Connection

Initially, the Board notes that where the RO has denied 
reopening the claim, and the Board finds that new and 
material evidence sufficient to reopen the claim has been 
submitted, then the Board must consider whether the veteran 
has been given an opportunity to present argument and/or 
additional evidence on this matter, and whether adjudication 
will violate the prejudice safeguard set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the veteran's 
representative has requested that the Board not delay 
adjudication due to the veteran's age and the time that would 
be required to continue development.  The Board notes that 
the RO has supplied the relevant laws and regulations 
concerning service connection and the veteran has had 
opportunity to submit argument on the matter.  There does not 
appear to be any additional evidence in existence that has 
not been submitted, albeit the veteran did allege that a 
medical textbook, not of record, discusses a relationship 
between dermatitis and radiation exposure.  The Board will 
honor the veteran's wish and proceed with adjudication.  

A.  Factual Background

In January 1993, the veteran alleged that due to exposure to 
radiation, he suffered from radiation dermatitis, abnormal 
low white blood cell count, recurrence of small ulcers of 
ankles, feet, and heels, leukopenia, and that he required 
skin graft surgery to the left leg in June 1984.  He reported 
that a medical textbook by Cecil discusses the relationship 
between these disorders and radiation; however, he did not 
submit a copy of that evidence.

The RO has received VA outpatient treatment reports 
reflecting treatment at various times, however, none of the 
evidence shows that the veteran has a disease associated with 
ionizing radiation, that he was exposed to radiation during 
active service, or that otherwise links a claimed disorder to 
active service or to exposure to ionizing radiation.  A 
November 1990 treatment record does note, however, that the 
veteran reported that he was about 170 miles from a known 
detonation while in the Marshall Islands.  A February 1999 
report notes stable neutropenia, among other disorders.  In 
April 1999, a VA urologist noted penile lesions, dermatitis, 
and intermittent LUTS (lower urinary tract symptoms) that the 
examiner specifically declined to associate with exposure to 
ionizing radiation.  

The veteran has submitted written statements from service 
comrades to the effect that they recalled having served with 
the veteran at Parry, Eniwetok, and Kwajalien Islands during 
August 1945.  The veteran also submitted an official record 
that confirms that his naval vessel arrived at Eniwetok on 
August 16, 1945.  

In April 1999, the veteran alleged that an atmospheric test 
of an atomic bomb occurred in July 1945 at Eniwetok and that 
another occurred approximately during November 1945 to 
February 1945 [sic] at Bikini Island, which was also 
classified. 

In September 2000, the RO issued a statement of the case 
supplying the regulations concerning service connection 
claims based on exposure to radiation.  

In November 2000, the veteran submitted various items, 
including an account of the people displaced by the atomic 
tests on Bikini Atoll.  According to the article, the local 
residents were moved from Bikini in March 1946 in preparation 
for Operation CROSSROADS.  In November 2000, the veteran 
reasserted that while on Kwajalien, he had been circumcised 
for jungle rashes, later diagnosed as radiation dermatitis.

In November 2000, the veteran testified before an RO hearing 
officer that on initial approach, his ship had to depart the 
Eniwetok area because the radiation readings were too high.  
He testified that he was the only one aboard who could read 
the radiation monitor, which registered 15.8 roentgens on 
approach to the island.  He stated that he was there for the 
detonation of Operation CROSSROADS and was on Kwajalien from 
October to February.  He testified that all personnel got 
rashes.  He testified that that after the second atomic bomb 
was detonated on Bikini, the left side of his face was crusty 
and black, and that his entire body broke out.  He recalled 
that they circumcised him on Kwajalien because of jungle rot.  
He said that he was a billeting officer and was charged with 
billeting visiting officials.  He recalled seeing billows of 
smoke for about 4 hours after the first atomic detonation, 
which he viewed with no protection.  He stated that he never 
received any treatment for any skin condition after active 
service.  

In April 2001, the RO sent a development letter to the 
veteran that notified him of VA's duty to assist under the 
Veterans Claims Assistance Act of 2000 (VCAA), which is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Although the letter 
incorrectly notified the veteran that a previous claim had 
been denied as not well grounded, the letter did mention that 
the veteran needed to supply evidence of his presence at a 
nuclear test site during or shortly after testing, which did 
not occur prior to 1946.  

In May 2002, the veteran testified before the undersigned 
member of the Board that he recalled that an atomic bomb was 
tested on Eniwetok even before one was dropped on Hiroshima 
and that its code name was TRINITY.  He was asked if he knew 
that Operation TRINITY refers to a test conducted in New 
Mexico and he replied that his records did not confirm that 
information.  When asked, he said that he did witness one 
explosion in January or February 1946 on Bikini from about 
170 miles away and that four hours later fish and frogs died.  
At the hearing the veteran submitted a written account of his 
testimony that includes that he saw ships marked as 
radioactive that had been towed from Japan and later sank in 
the lagoon.

At the hearing, the veteran's representative requested that 
if the Board reopened the case, then the Board should 
adjudicate the merits of the claim without prolonging the 
issue for further development. 

B.  Legal Analysis

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001), essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires that VA notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  VA must inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA shall not, however, be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  In this case, it 
does not appear that additional development or additional 
notice of the evidence lacking in this case would result in 
favorable evidence being submitted.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629, except the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing, and, 
insofar as the veteran's claim was received prior to August 
29, 2001, it is not applicable to the instant appeal.  
66 Fed. Reg. 45,620, 45,629.  The second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
relating to the assistance VA will provide to a claimant 
trying to reopen a finally decided claim, provides rights in 
addition to those provided by the VCAA.  VA has no authority 
to make these provisions retroactively effective and they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable in the instant case because the veteran's 
application to reopen was received long before that date.

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to claims based on exposure to ionizing 
radiation, as in the present case, 38 C.F.R. §§ 3.309 and 
3.311 contain provisions that must be considered where a 
claimant has developed a disease for which service connection 
may be presumed if exposed to ionizing radiation (3.309(d)), 
or where the veteran has developed a disease that is 
recognized as radiogenic (3.311(b)(2)), or where the veteran 
has submitted competent medical information of a link between 
any other claimed disease and exposure to ionizing radiation 
(3.311(b)(4)).  Because the diseases that the veteran has 
claimed, neutropenia and a skin rash, appear nowhere in those 
provisions and the veteran has not submitted competent 
evidence that either condition has ever been medically linked 
to radiation exposure, further consideration of those 
provisions is unnecessary.  Moreover, the lay statements he 
has submitted, the personnel records, and the history of the 
U.S.S. Lander all show that he was not a participant in the 
nuclear tests he has named.  "Trinity" was in New Mexico in 
July 1945; "Crossroads" in July 1946 was the next test 
series, and occurred after the veteran was separated from 
service.  See 38 C.F.R. § 3.309(d)(3)(v)(A), (B) (2001).  The 
only avenue for service connection therefore is "direct" 
service connection, as noted in § 3.303(d), and Combee, 
supra. 

The veteran has submitted no medical evidence that tends to 
associate either neutropenia or his skin rash to exposure to 
ionizing radiation.  Moreover, his urologist has specifically 
declined to offer support for this contention.  The veteran, 
as a layman without proper medical training and expertise, is 
not competent to provide probative evidence on a medical 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Thus, even assuming arguendo that he was exposed to 
radiation as claimed, the medical evidence would still 
preponderate against the claim.  The Board must therefore 
find that the preponderance of the evidence is against the 
claim and the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  





ORDER


Service connection for neutropenia and/or skin rash, claimed 
due to exposure to ionizing radiation, is denied



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

